Hosmer, Ch. J.
The appointment of an overseer, by Strat-ford, over Beach, when residing in the town of Fairfield, was invalid. He was not in the town of Stratford, subject to the inspection of the select-men, and to the appointment by them of an overseer ; (1 Stat. Conn. tit. 88. c. 1. s. 8.) and if it had been duly made, it could not have affected his commorancy in Fairfield. He would have remained sui juris, as to every thing, but the making of contracts.
The refusal of the select-men of Fairfield to support the pauper, and denial of their liability to do it, some time before the commencement of the action, amounted to a waiver of notice and demand; which, otherwise, would have been necessary, on the part of Stratford. The precise time of the waiver is not specified ; but there is nothing on the motion, from which it appears, that it had any other than a retrospective operation. It must be presumed, that the jurisdiction of the court was exercised soundly, except so far as this presumption is repelled.
Evidence was offered to impair the credibility of one Haw-ley, a select-man of Stratford, and a witness, and was rejected ; which is the only point that remains to be considered.
The defendants exhibited testimony conducing to prove, ,»⅜⅝⅛ ihat certain inhabitants of Stratford procured the residence of Beach in Fairfield, with the fraudulent intent of imposing the pauper on that town, and chiefly through Hawley's agency. ⅜' To annul the effect of this evidence, Hawley was adduced as a witness, by Stratford, and denied that he had procured :.⅝|Beach to reside in Fairfield, or furnished him with any supplies while there, or practised any fraud to render him an inhabitant of the latter town. To contradict Hawley, a witness *592on the part of Fairfield was offered, to testify, that in a conversation just before the expiration of the six years’ residence, which would constitute the pauper an inhabitant of the said town, Hawley said : “ I am pretty old ; I shall get Beach on to the town of Fairfield, pretty soon.” And that just after the six years had expired, he said to another witness, “ By George, drown the rats ! We have got him on to Fairfield, now.” The offered evidence was repelled, and in my opinion, incorrectly. It was material to show, that Hawley had not testified truly ; and the proposed testimony conduced to prove this fact, and should have been committed to the jury. His declaration, that “ he should get Beach on to the town of Fairfield,” implies, that he was instrumental in procuring the pauper’s residence there ; and his exultation at the event, accompanied with the expression, “We have got him on to Fair-field, now,” has too much the appearance of a triumph on the ⅞: success of unjustifiable means, to which craft and selfishness i had prompted him.
On the ground of the last objection, I would advise to a new i trial.
The other Judges were of the same opinion.
New trial to be granted.